

RENAISSANCE AGREEMENTS ASSIGNMENT AND ASSUMPTION AGREEMENT
This Renaissance Agreements Assignment and Assumption Agreement (this
“Agreement”) is made as of September 1, 2017 by and between SERENITY
PHARMACEUTICALS, LLC, a limited liability company organized under the laws of
Delaware (“Licensor”), with offices at 105 Hawk Court, Milford, PA 18327, and
AVADEL SPECIALTY PHARMACEUTICALS, LLC, a limited liability company organized
under the laws of Delaware (“Licensee”), with offices at16640 Chesterfield Grove
Road, Suite 200, Chesterfield, MO 63005. Assignor and Assignee are each
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.
RECITALS
WHEREAS, Assignor and Assignee are parties to that certain Exclusive License and
Assignment Agreement of even date herewith (the “ELAA Agreement”) relating to
the Product (as defined in the ELAA Agreement);
WHEREAS, Assignor is party to (a) that certain Manufacturing Agreement, dated
July 14, 2014 (the “Manufacturing Agreement”), between Assignor and Renaissance
Lakewood, LLC (formerly DPT Lakewood, LLC; “Renaissance”), relating to the
manufacture and supply by Renaissance of the Product and (b) that certain
Quality Agreement, dated January 16, 2015 (the “Quality Agreement”; together
with the Manufacturing Agreement, the “Renaissance Agreements”), between
Assignor and Renaissance, relating to compliance with current Good Manufacturing
Practices applicable to the manufacture by Renaissance of the Product;
WHEREAS, in accordance with ELAA Agreement, Assignor and Assignee have agreed to
enter into this Agreement for the purpose of Assignor assigning to Assignee the
Renaissance Agreements and Assignee assuming Assignor’s obligations under the
Renaissance Agreements;
NOW, THEREFORE, in consideration of the foregoing, the covenants and agreement
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.Assignment and Assumption.
(a)
Effective as of the Effective Date (as defined in the ELAA Agreement), Assignor
does hereby unconditionally and irrevocably transfer, convey, assign, and
deliver to Assignee, its successors and assigns, all of Assignor’s right, title
and interest in, to and under the Renaissance Agreements;

(b)
Effective as of the Effective Date, Assignee hereby unconditionally and
irrevocably accepts the transfer, conveyance, assignment, and delivery of such
rights, title and interest in, to and under the Renaissance Agreements; and

(c)
Effective as of the Effective Date, Assignee hereby unconditionally and
irrevocably accepts the delegation by Assignor of the Renaissance Agreements and
assumes and agrees to perform all such delegated obligations, duties,
liabilities and commitments of Assignor under the Renaissance Agreements and to
be bound to the terms thereof.

2.    Re-Assignment Upon Termination of ELAA Agreement.
(a)
Upon termination of the ELAA Agreement, Assignee will, within ten (10) days
after such termination is effective, assign and transfer to Assignor, without
additional consideration, all of Assignee’s right, title, and interest in the
Renaissance Agreements.

[Next Page is Signature Page]


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date set forth in the first paragraph hereof by their duly authorized
representatives as set forth below:
ASSIGNOR:
SERENITY PHARMACEUTICALS, LLC
ASSIGNEE:
AVADEL SPECIALTY PHARMACEUTICALS, LLC
By: /s/ Samuel Herschkowitz, M.D.    
Name: Samuel Herschkowitz, M.D.
Title: Chief Executive Officer
By: Michael S. Anderson    
Name: Michael S. Anderson
Title: Chief Executive Officer
 
 





